EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D relating to the common stock of Aries Maritime Transport Limited, to which this agreement is attached as an exhibit, is filed on behalf of each of the undersigned.The undersigned further agree that any amendments thereto shall be filed on behalf of each of them. Dated: October 22, 2009 S. Goldman Advisors, LLC By: /s/Sheldon M. Goldman Name: Sheldon M. Goldman Title: Senior Managing Director /s/ Sheldon M. Goldman Sheldon M. Goldman
